Case: 18-12944   Date Filed: 03/05/2019   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12944
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cr-20032-DPG-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LATASHA PHARR,

                                                       Defendants-Appellants.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (March 5, 2019)

Before WILLIAM PRYOR, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 18-12944     Date Filed: 03/05/2019    Page: 2 of 3


      Latasha Pharr appeals her sentence of 121 months of imprisonment for one

count of conspiring to commit bank fraud, 18 U.S.C. §§ 1344(2), 1349, five counts

of bank fraud, id. §§ 1344, 2, and three counts of aggravated identity theft, id.

§§ 1028A(a)(1), 2. In an earlier appeal, we vacated Pharr’s original sentence of

259 months of imprisonment and remanded for the district court to recalculate her

sentencing range using the number of victims and financial losses for which she

was personally responsible. Pharr argues that her sentence is procedurally

unreasonable because the district court failed to consider her post-conviction

rehabilitation. We affirm.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. United States v. Overstreet, 713 F.3d 627, 636 (11th Cir.

2013). “A sentence may be procedurally unreasonable if the district court

improperly calculates the Guidelines range, treats the Guidelines as mandatory

rather than advisory, fails to consider the appropriate statutory factors, selects a

sentence based on clearly erroneous facts, or fails to adequately explain the chosen

sentence.” United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). A

sentencing judge “should set forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for exercising his own

legal decisionmaking authority,” Rita v. United States, 551 U.S. 338, 356 (2007),

and “must adequately explain the chosen sentence to allow for meaningful


                                           2
               Case: 18-12944     Date Filed: 03/05/2019    Page: 3 of 3


appellate review and to promote the perception of fair sentencing,” Gall v. United

States, 552 U.S. 38, 50 (2007). “It is sufficient that the district court considers the

defendant’s arguments at sentencing and states that it has taken the § 3553(a)

factors into account.” United States v. Sanchez, 586 F.3d 918, 936 (11th Cir.

2009).

      Pharr’s sentence is procedurally reasonable. The district court was not

required to consider Pharr’s post-conviction rehabilitation, but the record is clear

that it did so. See United States v. Doyle, 857 F.3d 1115, 1121 (11th Cir. 2017).

The district court stated that it “considered everything in this case,” including “the

presentence [investigation] report,” which described fifteen educational courses

that Pharr had completed in prison, and Pharr’s arguments about her “substantial

amount of post-sentencing rehabilitation” and her “great efforts to make herself

better, to become a better person.” The district court was not required to say more

about Pharr’s rehabilitation when imposing her sentence.

      We AFFIRM Pharr’s sentence.




                                           3